Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.421 Filed 03/17/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION
                                         X

MANN CONSTRUCTION, BROOK                      Case no. 1:20-cv-11307-TLL-PTM
WOOD, KIMBERLY WOOD, LEE
COUGHLIN, and DEBBIE COUGHLIN,

         Plaintiffs,

         v.

UNITED STATES OF AMERICA,

      Defendant.

                                          X


        DEFENDANT UNITED STATES OF AMERICA’S
         MEMORANDUM OF LAW IN RESPONSE TO
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.422 Filed 03/17/21 Page 2 of 13




                                       Table of Contents

I.        Summary of Argument ....................................................................... 1
II. Analysis ............................................................................................... 2
     A.     Congress authorized the IRS to identify listed transactions by
            notice, and therefore Notice 2007-83 was not required to be
            issued through notice-and-comment rulemaking. .......................... 2
     B.     Plaintiffs lack standing to raise others’ claims, and the Court
            should disregard their parade of horribles. .................................... 5
III. Conclusion ........................................................................................... 8




                                                     ii
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.423 Filed 03/17/21 Page 3 of 13




             Concise Statement of the Issue Presented

     Has Congress authorized the IRS to identify listed transactions by

notice, as provided in 26 C.F.R. § 1.6011-4?




                                     iii
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.424 Filed 03/17/21 Page 4 of 13




              Controlling Authority for Relief Sought

     26 U.S.C. § 6707A defines “reportable transaction” and “listed

transaction” with reference to regulations promulgated under 26 U.S.C.

§ 6011 and prescribes penalties for failure to comply with the

regulation. 26 C.F.R. § 1.6011-4, one of the referenced regulations,

governs the issuance of listed transaction notices and prescribes the

reporting procedures.




                                     iv
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.425 Filed 03/17/21 Page 5 of 13




I.   Summary of Argument

     In 2007, the IRS issued Notice 2007-83, which identifies certain

purported employee benefit arrangements as listed transactions. The

IRS issued the Notice in accordance with the procedure specified in 26

C.F.R. § 1.6011-4, which permits the IRS to identify listed transactions

by notice. Treasury originally promulgated the regulation in 2000 as a

temporary regulation and promulgated a final regulation in 2003. In

2004, Congress enacted 26 U.S.C. § 6707A, which incorporates the

regulation by reference, demonstrating Congress’s intent that the IRS

continue acting in accordance with the regulation. The IRS thus

promulgated Notice 2007-83 in accordance with the express will of

Congress.

     In 2013, Plaintiffs invested in a complex tax scheme designed to

transfer untaxed profits from their company to their own pockets under

the guise of providing employee benefits. The transaction met the

elements of Notice 2007-83, and thus the statute and regulation

required Plaintiffs to report the transaction to the IRS Office of Tax

Shelter Analysis. Plaintiffs chose not to do so. The IRS discovered the




                                Page 1 of 9
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.426 Filed 03/17/21 Page 6 of 13




transaction and assessed penalties. Plaintiffs paid certain of those

penalties and filed this suit seeking a refund.

      The Court has already rejected Plaintiffs’ arguments that their

transaction does not meet the terms of the Notice, that the Notice is

arbitrary and capricious, and that the statute of limitations bars any

assessment against them. ECF No. 22, PageID.230. Plaintiffs’

remaining argument is that the issuance of Notice 2007-83 without

notice-and-comment rulemaking entitles them to a refund because the

Notice is invalid. But as discussed below and in more detail in the

United States’ motion for summary judgment, Congress authorized the

IRS to continue identifying listed transactions by notice without prior

comment from the public. See ECF No. 38, PageID.365. Notice 2007-83

thus is not invalid as contrary to statute.

II.   Analysis

      A.   Congress authorized the IRS to identify listed
           transactions by notice, and therefore Notice 2007-83
           was not required to be issued through notice-and-
           comment rulemaking.

      As discussed in more detail in the United States’ motion for

summary judgment, Congress authorized the IRS to continue its

practice of identifying listed transactions by notice when it enacted 26


                                Page 2 of 9
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.427 Filed 03/17/21 Page 7 of 13




U.S.C. § 6707A in 2004. See ECF No. 38, PageID.365. Because the IRS

issued Notice 2007-83 in conformity with Congressional authorization,

its categorization under the Administrative Procedure Act is irrelevant.

The IRS acted in accordance with Congressional authorization, and

thus the Notice was properly issued.

     Plaintiffs ignore that the IRS had already been identifying listed

transactions by notice for several years when Congress enacted the

statute. Plaintiffs argue that Congress must have intended for the IRS

to identify listed transactions by regulation because “the statute

envision[s] that IRS would be adding ‘substantive content of [its] own,’

i.e., specifically identifying the transaction that must be reported.” ECF

No. 39, PageID.405. But this cannot be what Congress intended. When

Congress passed 26 U.S.C. § 6707A in 2004, it knew that the IRS had

been identifying transactions that must be reported by notice, as

permitted by 26 C.F.R. § 1.6011-4, since the year 2000, when the IRS

identified the first listed transactions, see Notice 2000-15, and that the

IRS had consistently continued to do so, see Notice 2004-67, 2004-41

I.R.B. 600 (addressing nineteen additional notices identifying listed

transactions).



                                Page 3 of 9
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.428 Filed 03/17/21 Page 8 of 13




     Contrary to Plaintiffs’ argument, Congress understood that the

IRS was identifying listed transactions by notice and that the

regulations permitted the IRS to do so. And Congress responded not by

directing an alternative procedure, but rather by incorporating the

regulations – which authorized the IRS to identify listed transactions by

notice – into the statute. Plaintiffs’ argument as to the classification of

Notice 2007-83 under the Administrative Procedure Act is thus

irrelevant; the IRS issued the Notice via a procedure endorsed by

Congress, and therefore it was validly issued. See ECF No. 38,

PageID.365. Thus, Plaintiffs’ motion should be denied and judgment

entered in favor of the United States.1




     1
        Plaintiffs’ Complaint states a claim for a refund of the penalties
that they allege they paid, for tax year 2013. Compl. ¶ 103, ECF No. 1,
PageID.23. A footnote in Plaintiffs’ summary judgment brief suggests
that they may now ask this Court to adjudicate their entitlement to a
refund for other periods as well. See ECF No. 39, PageID.395 n.3.
Because Plaintiffs did not (and cannot) allege that they paid these
amounts and then filed a claim for refund at least six months before the
filing of the Complaint, there is no jurisdiction to adjudicate their claim
for refund of those amounts. See 26 U.S.C. § 6532(a); ECF No. 22,
PageID.243 (“[T]he only claim for relief remaining is a judgment
awarding damages in the amount of the 6707A penalty assessed for TY
2013.”).

                                Page 4 of 9
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.429 Filed 03/17/21 Page 9 of 13




      B.      Plaintiffs lack standing to raise others’ claims, and
              the Court should disregard their parade of horribles.

      Although Plaintiffs’ brief alleges various theoretical harms, which

they have not themselves suffered but which they nevertheless raise as

grounds for relief, these are chimeras. Plaintiffs suggest that taxpayers

could challenge Notice 2007-83 only by risking criminal sanction, but

they are wrong – it is not a crime to fail to report information to the IRS

based on a good-faith belief that the reporting requirement does not

apply if the taxpayer discloses that belief to the IRS on a timely filed

return. Cheek v. United States, 498 U.S. 192, 201-02 (1991). Plaintiffs

identify no case, and the undersigned is aware of no case, where any

person has been prosecuted in the circumstances Plaintiffs describe.

More importantly, Plaintiffs have not even alleged, let alone tried to

prove, that they themselves face criminal prosecution, and Plaintiffs

lack standing to raise such concerns on behalf of other hypothetical

plaintiffs.

      Similarly, Plaintiffs imply that the listed transaction regime

allows the IRS to act arbitrarily and capriciously, but that is not the

law. While Congress expressed in Section 6707A its intention that the

IRS continue identifying transactions via notice, i.e., without requiring


                                Page 5 of 9
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.430 Filed 03/17/21 Page 10 of 13




prior notice and comment, there is no indication – and the United

States does not contend – that Congress meant to exempt the IRS from

the substantive requirements of the Administrative Procedure Act.

This includes the requirement that the IRS not act in an arbitrary and

capricious manner. The mandate in 26 U.S.C. § 6707A(c)(2) that the

Secretary determine that the transaction is a “tax avoidance

transaction” before the IRS can identify the transaction as a listed

transaction puts the lie to Plaintiffs’ allegation that the listed

transaction regime allows the IRS to “subject any transaction to tax,”

ECF No. 39, PageID.392. Likewise, the APA mandates that the agency

not act arbitrarily and capriciously and that the agency not act in

excess of statutory jurisdiction. Indeed, Plaintiffs raised precisely those

APA claims as to Notice 2007-83, and the Court addressed them (and

rejected them) on the merits. ECF No. 22, PageID.244-251.2




      2
       To the extent that Plaintiffs are arguing that they are entitled to
a refund because the IRS could theoretically issue a different notice
that could be arbitrary and capricious and then penalize another
taxpayer based on a failure to report that transaction, ECF No. 39,
PageID.392-393, the APA prohibition against arbitrary and capricious
action by the IRS would give those hypothetical plaintiffs a remedy.
Regardless, Plaintiffs lack standing to represent hypothetical plaintiffs.

                                 Page 6 of 9
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.431 Filed 03/17/21 Page 11 of 13




      Despite Plaintiffs’ suggestion to the contrary, the United States

does not contend that the IRS has unfettered discretion to identify any

transaction as a listed transaction with no remedy and no judicial

review. Our position is simply that the IRS established a procedure for

identifying listed transactions that did not involve notice-and-comment

and that Congress authorized and endorsed that procedure, and thus

the IRS is not required to discard it.

      Plaintiffs also try to conflate the right to sue to challenge the IRS’s

issuance of a listed transaction notice with the requirement that the

IRS follow notice-and-comment procedures, but these are discrete

issues. In CIC Services, 925 F.3d 247 (6th Cir. 2019), cert. granted, 140

S. Ct. 2737 (2020), the Sixth Circuit held that the Anti-Injunction Act

barred a pre-enforcement challenge to a reportable transaction notice.

Plaintiffs quote extensively from Judge Thapar’s dissent from the

denial of rehearing en banc, 936 F.3d 501, 505-09 (6th Cir. 2019)

(Thapar, J., dissenting), in which he opined that the Anti-Injunction Act

should not bar a pre-enforcement challenge. See ECF No. 39,

PageID.393. But this is a post-enforcement challenge: Plaintiffs

raised their merits challenge that the Notice was arbitrary and



                                 Page 7 of 9
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.432 Filed 03/17/21 Page 12 of 13




capricious, and the Court rejected the challenge. Whether the Anti-

Injunction Act applies has no relationship to whether Congress

authorized the IRS to continue following the procedures in 26 C.F.R.

§ 1.6011-4.3

III. Conclusion

      In 2013, Plaintiffs entered into an abusive transaction, a complex

arrangement involving a trust and a cash-value insurance policy

designed to transfer cash from the company to its owners under the

guise of an employee benefit plan. Although the transaction was

described in Notice 2007-83, Plaintiffs chose not to report it to the Office

of Tax Shelter Analysis. Plaintiffs now seek to evade the penalties that

Congress prescribed by arguing that the IRS was required to solicit

public comment on Notice 2007-83 before issuing it.

      Plaintiffs’ argument is inconsistent with the controlling regulation

and the statute that adopts that regulation. The IRS issued Notice


      3
        Were Judge Thapar’s position the law, Plaintiffs’ claim would
likely be time-barred. See Sierra Club v. Slater, 120 F.3d 623, 631 (6th
Cir. 1997) (“It likewise appears beyond question that the six-year
statute of limitations of [28 U.S.C. § ] 2401(a) applies to actions brought
pursuant to the APA.”); Wind River Min. Corp. v. United States, 946
F.2d 710, 715 (9th Cir. 1991) (“If a person wishes to challenge a mere
procedural violation in the adoption of a regulation or other agency
action, the challenge must be brought within six years of the decision.”).

                                 Page 8 of 9
Case 1:20-cv-11307-TLL-PTM ECF No. 41, PageID.433 Filed 03/17/21 Page 13 of 13




2007-83 in accordance with 26 C.F.R. § 1.6011-4, which Congress had

incorporated into the Internal Revenue Code three years earlier.

Because it was issued pursuant to a statutorily authorized procedure,

Notice 2007-83 is not procedurally invalid. The United States therefore

respectfully requests that the Court deny Plaintiffs’ motion for

summary judgment.



Dated: March 17, 2021               Respectfully submitted,

                                    DAVID A. HUBBERT
                                    Acting Assistant Attorney General


                                    /s/ Arie M. Rubenstein
                                    ARIE M. RUBENSTEIN
                                    STEPHANIE W. CHERNOFF
                                    NOAH D. GLOVER-ETTRICH
                                    Trial Attorneys, Tax Division
                                    U.S. Department of Justice
                                    P.O. Box 55, Washington, D.C. 20044
                                    202-307-6588 (t) / 202-514-5238 (f)
                                    Arie.M.Rubenstein@usdoj.gov




                                 Page 9 of 9
